Judgment, Supreme Court, New York County, entered September 6, 1977, which reduced the 1968/1969 through 1976/1977 assessments for premises 46-50 East 58th Street, New York County, unanimously modified, on the law, to the extent of reversing so much thereof as reduced the land assessments for the years 1971/1972 through 1976/1977, and reinstating the original land assessments and, as so modified, affirmed without costs and without disbursements. Premises 46-50 East 58th Street, New York County, consist of property improved with the Hotel Blackstone, a 63-year-old building containing 181 hotel rooms in addition to three stores on the ground floor. Insofar as the reductions in assessments on the building are concerned, there is support in the record for such reductions, since the Hotel Blackstone exhibits signs of obsolesence, has no modern features, such as central air conditioning, and is no longer competitive in the hotel business. However, relevant to the reductions in the assessments as to the land, there is no showing that the petitioner’s expert relied on any comparable sales in the area. There are no reasons given by Special Term for the reduction in land assessments. In the absence of an evidentiary basis for those reductions, the original land assessments are reinstated. Concur—Murphy, P. J., Birns, Markewich, Lupiano and Silver-man, JJ.